. For All the Commitments You Makeâ 125 Broad Street – 8th Floor, New York, NY10004 Declarations FINANCIAL INSTITUTION BOND STANDARD FORM #14 CUSTOMER NUMBER DATE ISSUED 07/07/2014 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. Continental Insurance Company (herein called ‘Underwriter’) NAMED INSURED AND ADDRESS PRODUCER NAME AND ADDRESS Item 1. Golub Capital BDC, Inc (herein called ‘Insured’) 150 South Wacker Drive, Suite 800 Chicago, IL60606 Frank Crystal & Co., Inc. JohnFeniello Financial Square32 Old Slip New York, NY10005 Item 2. Bond Period:from 12:01 a.m. on 5/30/2014 to 12:01 a.m. on 5/30/2015 standard time. Item 3.The Aggregate Limit of Liability of the Underwriter during the Bond Period shall be $1,500,000. Item 4.Subject to Section 4 and 11 hereof, the Single Loss Limit of Liability is $1,500,000. and the Single Loss Deductible is$15,000. Provided, however, that if any amounts are inserted below opposite specified Insuring Agreements or Coverage, those amounts shall be controlling.Any amount set forth below shall be part of and notin addition to amounts set forth above. Amount applicable to: Single Loss Limit of Liability Single Loss Deductible Fidelity - Blanket Premises Transit Forgery or Alteration Securities Counterfeit Currency Computer Systems Fraud If "Not Covered" is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage any other reference thereto in this bond shall be deemed to be deleted therefrom. F-30098-Bc Ed. Date 6/98 . For All the Commitments You Makeâ 125 Broad Street – 8th Floor, New York, NY10004 Declarations FINANCIAL INSTITUTION BOND STANDARD FORM #14 Item 5. The liability of the Underwriter is subject to the terms of the following riders attached hereto: SR 6196 Ed. 12/93 Computer Systems Fraud Insuring Agreement GSL8768XX Ed. 09/07 Growth In Size Provisions Endorsement With No Deductible Or Aggregate Limit For Investment Companies G-145125-A Ed. 08/03 Policyholder Notice Economic and Trade Sanctions Condition G-145184-A Ed. 06/03 Economic and Trade Sanctions Condition Item 6.
